Exhibit 10.2

WAIVER OF PARTICIPATION IN THE
FIRSTENERGY CORP. CHANGE IN CONTROL SEVERANCE PLAN


This Waiver of Participation in the FirstEnergy Corp. Change in Control
Severance Plan (this “Waiver”) is entered into on September 15, 2015 by the
undersigned.


The undersigned hereby acknowledges and accepts:
1.
FirstEnergy Corp. (the “Company”) sponsors the FirstEnergy Corp. Change in
Control Severance Plan, effective as of January 1, 2011, as amended from time to
time (the “CIC Severance Plan”), which entitles its participants to certain
payments and benefits upon a termination of employment under certain
circumstances following a Change in Control of the Company (as defined in the
CIC Severance Plan).



2.
The undersigned has, until this date, been a participant in the CIC Severance
Plan entitled to a “Tier I Benefit” (as defined in the CIC Severance Plan) as
designated by the Compensation Committee of the Company’s Board of Directors
(the “Compensation Committee”).



3.
The undersigned has no other agreement or arrangement with the Company providing
for severance payments and/or benefits that are comparable to the change in
control severance payments and/or benefits provided for under the CIC Severance
Plan and does not anticipate entering into any such agreement or arrangement.



4.
The Compensation Committee is responsible for the administration of the CIC
Severance Plan, which includes the authority to designate eligible participants
and their level of severance benefits under the CIC Severance Plan.



5.
Notwithstanding his designation by the Compensation Committee to be a
participant in the CIC Severance Plan, the undersigned desires not to
participate in the CIC Severance Plan or any successor or similar plan to the
CIC Severance Plan and acknowledges that he will receive intangible benefits for
not participating in the CIC Severance Plan.



6.
Neither the Company nor any of its affiliates or subsidiaries has promised the
undersigned any monetary value or other tangible benefits in return for his
execution of this Waiver and the undersigned is executing the Waiver voluntarily
without the expectation of any monetary value or other tangible benefits from
the Company or any of its affiliates or subsidiaries (or any successor
entities).



Now, therefore, the undersigned hereby waives, for adequate consideration, the
sufficiency and receipt of which is hereby acknowledged, his participation in
the CIC Severance Plan or any other successor or similar plan adopted by the
Company. The undersigned, on behalf of himself, his heirs, executors,
administrators, agents, assigns, and anyone else who may lawfully assert a claim
on his behalf, hereby releases and discharges the Company from any and all
claims, demands, suits, actions, causes of action, damages and rights against
the Company that the undersigned may have had on account of his participation
(or waiver of participation) in the CIC Severance Plan or any successor plan or
similar plan, known or unknown, fixed or contingent, which he may now have or
claim to have against the Company relating to his participation (or waiver of
participation) in the CIC Severance Plan or any successor plan or similar plan.
Further, the undersigned covenants not to file a lawsuit or bring any claim or
complaint against the Company, any of its affiliates or subsidiaries or any of
their successor entities to assert or enforce any claim or right under any
applicable state or federal law, including, without limitation, the

1

--------------------------------------------------------------------------------




Employee Retirement Income Savings Act of 1974, as amended (“ERISA”), with
respect to the CIC Severance Plan or any other successor or similar plan adopted
by the Company. The undersigned agrees that this Waiver shall apply to any and
all of the undersigned’s heirs, beneficiaries, successors or assigns. This
Waiver applies only to the CIC Severance Plan and shall not apply to any
accelerated vesting or payments to which the undersigned may become entitled
with respect to awards granted under the Company’s 2007 Incentive Compensation
Plan or 2015 Incentive Compensation Plan (each, an “Incentive Plan”) following a
“Change in Control” (as defined in the applicable Incentive Plan) or a
termination of employment thereafter.


This Waiver shall be governed by the laws of the State of Ohio, without giving
effect to the conflict of law principles thereof.


This Waiver is hereby executed as of the date first indicated above:


____________________________/s/ Charles E. Jones
Charles E. Jones
President and Chief Executive Officer of the Company




Acknowledged:


FirstEnergy Corp., an Ohio corporation




/s/ James F. Pearson                 
Authorized Officer            





2